 1   DAVID L. ANDERSON
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                           SAN JOSE DIVISION
13
     JAVAD PEIROW-SALEHI,                            )    Civil No. 5:19-cv-03039-SVK
14
                                                     )
15          Plaintiff,                               )    STIPULATION FOR A FIRST
                                                     )    EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HER
17                                                   )    MOTION FOR SUMMARY
     ANDREW SAUL,                                    )    JUDGMENT AS MODIFIED
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her motion for summary judgment. Defendant respectfully requests this additional time
25   because of an extremely heavy workload, including a Ninth Circuit responsive brief to complete
26   this week, and because the undersigned has significant use or lose leave, and will be on vacation
27   from December 20 through January 3, 2020.
28


                                                      1
 1          The new due date for Defendant’s motion for summary judgment will be
 2   Wednesday, January 15, 2020.
 3
                                                    Respectfully submitted,
 4
 5                                                  SACKETT AND ASSOCIATES

 6   Date: December 16, 2019                By:     /s/ Harvey Peter Sackett*
                                                    HARVEY PETER SACKETT
 7                                                  * By email authorization on December 16, 2019
 8                                                  Attorney for Plaintiff

 9
     Date: December 16, 2019                        DAVID L. ANDERSON
10
                                                    United States Attorney
11
                                            By:     /s/ Michael K. Marriott
12                                                  MICHAEL K. MARRIOTT
                                                    Special Assistant United States Attorney
13
                                                    Attorneys for Defendant
14
15
     Of Counsel
16
     Jeffrey Chen
17   Assistant Regional Counsel
     Social Security Administration
18
19
                                                   ORDER
20
21   APPROVED AS MODIFIED: For any further extension, Defendant must certify that it has (1)
     read Plaintiff's brief and (2) met and conferred with Plaintiff - either in person or by telephone,
22   not by email - regarding Plaintiff's substantive claims.
23
     SO ORDERED.
24
25     DATED: December 17, 2019

26                                                  HONORABLE SUSAN VAN KEULEN
                                                    UNITED STATES MAGISTRATE JUDGE
27
28
     Stipulation to Extend Def.’s MSJ AS MODIFIED

                                                       2
